Learned, P. J. :
It has been repeatedly held that a failure to move for a nonsuit, or to ask the court to direct a verdict for the defendant, is an admission that there is sufficient evidence to go to the jury; and that the defendant is thereby precluded from moving to set aside the verdict as against evidence. (Barrett v. Third Ave. R. R. Co., 45 N. Y., 628; Sickels v. Gillies, 45 How., 94; Rowe v. Stevens, *45512 Abb. [N. S.], 389; St. John v. Skinner, 44 How., 198; Ross v. Colby, 10 S. C. N. Y., 546.)
The order appealed from should therefore be reversed with costs.
Present — Learned, P. J., Bocees and Boardman, JJ.
Order setting aside verdict reversed, with ten dollars costs and printing.